C. D. Humaeao. Infracción Ley núm. 25 de 1935 ((2) pág. 153).
(Por la Corte, a propuesta del
Juez Presidente Señor del Toro.)
POR CUANTO, Francisco Gómez fué denunciado ante la corte municipal de Caguas porque con intención criminal “tenía en su poder en su casa residencia, como dueño de los juegos prohibidos por esta ley” — Ley núm. 25 de julio 17, 1935 — “una libreta de bolita, nume-rada con cifras de números de tres guarismos y unidades a la de-recha, 4 papeles de estraza, numerados con cifras de números de'tres guarismos y unidades a la derecha, 9 boletos de boli-pool, denominados La Gaviota, y una libreta en blanco, a sabiendas de que estos imple-mentos se estaban utilizando para poner en circulación los juegos ile-gales de bolita y boli-pool,” y
Por cuanto, la corte de distrito de Humaeao a base de esa denun-cia, en apelación, condenó al dicho Francisco Gómez como autor de la infracción de ley imputádale a pagar una multa de cien dólares, habiendo Gómez establecido contra la sentencia el presente recurso de apelación alegando que la prueba es insuficiente para sostenerla, habiéndose adherido al recurso el Fiscal de esta Corte por estimar que en efecto la prueba es insuficiente, y
Por Cuanto, examinada la prueba que consistió en la declaración de un detective y un policía y en los objetos ocupados descritos en la denuncia, se concluye que sólo existe evidencia de que tales objetos, que correspondían a juegos ya pasados, se ocuparon en la casa del acusado, sin más, habiendo declarado los propios testigos que no les constaba que Gómez fuera dueño de banca alguna, y
Por cuanto, esta Corte ha decidido en los casos del Pueblo v. Salabarría, 57 D.P.R. 130 y Pueblo v. Estronza, 57 D.P.R. 897 que la mera ocupación en la casa, habitación o establecimiento mercantil del acusado de implementos que generalmente se usan para llevar a efecto los juegos de bolita o boli-pool, o tickets de boli-pool, no es su-ficiente para condenar en ausencia de otra evidencia que conecte al acusado con los juegos:
*978Poe TANTO, se declara el recurso con lugar, se revoca la sentencia apelada y se dicta' otra absolviendo como se absuelve por falta de prueba al acusado.
Los jueces Asociados Señores Travieso y De Jesús no intervinieron.